Citation Nr: 0318137	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  98-07 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to June 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
by the Sioux Falls, South Dakota RO.  In January 2000, the 
Board issued a decision that denied the veteran's claim for 
service connection for heart disability.  The veteran, in 
turn, appealed the denial of service connection to the United 
States Court of Appeals for Veterans Claims (Court).

On February 27, 2003, the Court issued a memorandum decision 
that vacated the Board's January 2000 decision and remanded 
the matter to the Board for further proceedings consistent 
with the memorandum decision.


REMAND

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002)).  

In its February 2003 memorandum decision, the Court noted 
that the Federal Circuit recently held that the sections of 
the VCAA codified at 38 U.S.C.A. §§ 5102, 5103 and 5103A, 
concerning notice and assistance that VA is to provide to 
claimants, are not retroactively applicable to proceedings 
that were complete before VA and on appeal to the Court when 
the VCAA was enacted.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  The Court further noted that since the matter at 
hand was complete before VA and on appeal to the Court at the 
time the VCAA was enacted, consideration of the VCAA is not 
required.

However, in light of the Court's memorandum decision and in 
accordance with the duty to assist as it existed prior to the 
enactment of the VCAA, the Board has determined that further 
development of the record is in order.  Accordingly, the case 
is hereby REMANDED for the following actions:

1.  The RO should inform the veteran that 
the medical nexus evidence previously 
submitted in support of his claim is 
inadequate to substantiate his claim 
because the physician provided no reasons 
or bases for his opinion.  The RO should 
invite the veteran to submit another 
statement from this physician which 
provides the reasons and bases for the 
previous opinion.  

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present heart 
disability.  The veteran should be 
informed of the consequences of his 
failure to appear without good cause.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims file, 
including a complete copy of this REMAND.

The examiner should conduct a thorough 
examination and report all pertinent 
clinical findings in detail.  All 
indicated special tests and studies 
should be accomplished.  After review of 
the record and examination of the 
veteran, the examiner should render an 
opinion for the record as to whether it 
is at least as likely as not that the 
veteran's current heart disability was 
caused or chronically worsened by the 
service-connected nicotine dependence and 
related tobacco use.  If the examiner 
believes that the heart disability was 
chronically worsened by nicotine 
dependence and tobacco use, the examiner 
should attempt to identify the increase 
in disability resulting from nicotine 
dependence and tobacco use.  The complete 
rationale for the opinion (to include 
citation to specific evidence of record 
and/or medical authority, as appropriate) 
should be provided.  To the extent 
possible, all findings and opinions 
should be reconciled with the evidence 
already of record.

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claim in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is otherwise informed.  

The veteran may submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 





4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




